Case 1:17-cr-00686-LAK Document 234-1 Filed 10/27/18 Page 1 of 5




  V IfflfflX3
Case 1:17-cr-00686-LAK Document 234-1 Filed 10/27/18 Page 2 of 5




                      In The Matter Of:
                UNITED STA TES OF AMERICA, V
                     DA VID 3LASZCZAK




                           April 19, 2018




                Southern District Court Reporters




                           Original File I4JKBLAf .txt
                    Mm-U-Script® with Word Index
               Case 1:17-cr-00686-LAK Document 234-1 Filed 10/27/18 Page 3 of 5
 UNITED STATES OF AMERICA, V
 DAVID BLASZCZAK,                                                                                                                               April 19, 2018
 I4JKBLA2                    Flynn       -   Direct                    Page 3017   I4JKBLA2               Flynn       -   Direct                          Page 3019

      1    ?vlr. Btaszczaks contract with Deerfield at some point in 2013.    1         A. Specifically in 2014?
      2      Does looking at this refresh your recollection about             2         Q. Or after the cancellation of Mr. Blaszczak’s contract in
     3       approximately when that occurred?                                3          2013.
     4    A. Yes.                                                             4         A. I’m struggling with the chronology, so I don’t I have to  --




     5    Q. And what else, if anything, do you recall about the              5
                                                                              --         say I don’t remember.
     6      well, what do you recall about the explanation you received, if 6           Q. fine. Do you remember any leaving aside timing, do you
                                                                                                                                   --




     7      any, for that decision?                                           7          remember being briefed by your compliance staff regarding
     8    A. I generally remember that people felt that he had limited        8          review of Mr. Blaszczak at any point?
     9     value, and that there was no purpose to continue receiving his     9         A. Yes.
 10        research, given that we had to pay a meaningful amount for it. 10                   MR. ESSEKS: Your Honor, I’d like to inquire
 11       Q. Was that a unanimous view at Deerfield?                        ii           regarding    on the basis of state of mind.
                                                                                                     --




 12       A. believe so. I don’t have a direct recollection.                12                 THE COURT: Whose state of mind?
 13       Q. And directing you to the top email on the screen from 13                          MR. ESSEKS: The witness.
 14        Mr. fogel, and his comment, “I know we’ve had a spotty record, 14                   THE COURT: Sustained.
 15        but DB hit us with three accurate and differentiated calls year 15                  MR. ESSEKS: May I be heard on that, your Honor?
 16        to date,” do you recall, sir, inputs from Mr. Blaszczak in 2013 16                  THE COURT: Pardon me?
 17         up till October?                                                17                 MR. ESSEKS: May I be heard on that?
 18       A. I don’t.                                                       18                 THE COURT: All right.
 19                MR. ESSEKS: We can take that down.                       19                 (Continued on next page)
 20       Q. Do you recall, sir, whether after that cancellation that we 20
 21        just referred to in 2013, whether an arrangement with 21
 22        Mr. Blaszczak was reinstated to have him continue to be an 22
 23         information provider?                                           23
 24       A. I believe so.                                                  24
 25       Q.   And   what  do you   know    about   how  that came  to be? 25


I4JKBLA2                 Flynn       -       Direct                    Page 3018   I4JKBLA2            Flynn      -       Direct                      Page 3020

  1 A. I don’t recall.                                                              1          (At the sidebar)
  2 Q. Do you recall whether any review was done by your                            2          THE COURT: Okay, Mr. Esseks.
  3 compliance staff prior to any reinstatement of Mr. Blaszczak as                 3          MR. ESSEKS: So, Judge, the govemment has designated
  4  a contractor?                                                                  4   Mr. Flynn a coconspirator. They did so in the indictment, they
  5 A. I know that Marian had called                       --                       5   did so in their opening. Their principal witness said that
  6        MS. CUCINELLA: Objection.                                                6   Mr. Flynn is a coconspirator in this conspiracy. Therefore,
  7        THE COURT: Sustained. Stricken.                                          7    his state of mind is at issue on the question questions,
                                                                                                                                                --




  8               MR. ESSEKS: Your Honor, is that foundation or another             8   among others, whether there was a conspiracy at all, what was
  9        reason?                                                                  9   its nature, who was involved in it, and the compliance work
10                THE COURT: Well, he was beginning to start retailing             10   that was done that was reported to him, and that wouldn’t have
ii         hearsay.                                                                11   happened without his blessing is relevant to his state of mind,
12               MR. ESSEKS: Your Honor                    --                      12   among other things.
13               THE COURT: And it was unresponsive. “Were you                     13          THE COURT: What other things?
14         involved in those discussions?                                          14          MR. ESSEKS: Well, it’s at least relevant to his state
15               “I don’t recall.                                                  15   of mind, Judge.
16               “Any of them?                                                     16          MS. CUCINELLA: He’s not on trial here; the defendants
17               “I don’t recall being involved in any of those                    17   are. And the fact that he was designated as a coconspirator,
18         discussions. I was notified...”                                         18   the fact that he was briefed on compliance facts doesn’t go to
19             MR. ESSEKS: Fair enough, Judge.                                     19   actions he took during the course of the conspiracy. The
20         BY MR. ESSEKS:                                                          20   briefing happened much later, at the end of the conspiracy, in
21        Q.   Mr. Flynn, were you informed by your compliance staff               21   2014. There’s no dispute that they then canceled him. It’s
22        regarding any I’m not asking you what was done, I’m asking
                        --                                                         22   irrelevant, and, if anything, it’s confusing and prejudicial.
23        you, were you informed of any by your compliance staff
                                                      --                           23          MR. ESSEKS: Your Honor, we can bring out time frame,
24        whether any work was done with respect to Mr. Blaszczak in               24   but our basic starting point, Judge, is his mental state is in
25         2014? Yes or no, if you recall.                                         25   issue. It is the contention of the government that he’s a


NI in- U-Script®                                                Southern District Court Reporters                                       (21) Pages 3017 3020 -
           Case 1:17-cr-00686-LAK Document 234-1 Filed 10/27/18 Page 4 of 5
 UNITED STATES OF AMERICA, V
 DAVID BLASZCZAK,                                                                                                                                April 19, 2018
 I4JKBLA2                Flynn       -   Direct                            Page 3021   I4JKBLA2                Flynn       -   Direct                Page 3023

     1    coconspirator, and so his                    --                                   1   most underutilized rules because I think the law does allow you
     2          THE COURT: So he’s not named in the indictment,                             2   to bring into evidence as if a hearsay declarant was on a stand
     3    correct?                                                                          3   expressing whatever statements the government’s seeking to
     4           MR. ESSEKS: He is designated as CCI, without being-                        4    introduce in support of a conspiracy.
     5           THE COURT: Is he named in the indictment?                                  5        And I would submit, your Honor, that whether Mr. Flynn
     6           MR. ESSEKS: He is not named in the indictment. He is                       S   was here or not, if we had evidence Mr. Flynn was aware
     7    identified in the indictment, alleged as a coconspirator as the               7       Mr. Blaszczak was vetted by Deerfield compliance, that tvould be
     8    portfolio manager for Deerfield.                                                  8   a separate basis, separate and apart from Mr. Flynn’s state of
     9          MR. BERKE: I can offer one other if we engage in a                          9   mind. That’s all I’m offering, Judge. I didn’t mean to
 10       debate of esoteric rules of evidence: Rule 806                       --      10        confuse the issue.
 11             MR. ESSEKS: Indeed.                                                    11              MS. CUCINELLA: Hold on. And with respect to 806,
 12              MR. BERKE:                    --   which you know well, that we are   12       first of all, Mr. Flynn is on the stand, and you are welcome to
 13       allowed to impeach coconspirator statements as if the                        13       ask him about his the fact that he was briefed. You have
                                                                                                                   --




 14       coconspirator was present. And if the coconspirator is                       14        done that. He has said that he was.
 15       present  --                                                                  15               With respect to the specifics of it, and particularly
 16             THE COURT: How is his state ofmind relevant to                         16       with respect to that statement. it happened a year later. The
 17       impeaching somebody else?                                                    17       two things are unrelated. So, if you want to get into hearsay
 18             MR. BERKE: No, no. Under $06, if the government has                    18       of what he was briefed on and what he was told, you have to
 19       introduced statements, as coconspirator statements, like                     19       come up with a reason why it’s relevant to his state of mind at
20       Mr. Flynn’s statements, some of which have been introduced, we                20       that point.
21        get to introduce the             --                                          21             MR. ESSEKS: And, your Honor, what we’re we          --




22              THE COURT: What Flynn statements have been introduced                  22       digressed into 806 by way of explanation, but I think
23        as coconspirator statements?                                                 23       considering 806 demonstrates the relevance of the state of mind
24              MR. ES SEKS: Your Honor, I’m showing you Government                    24       of a noncharged coconspirator. But that’s simply a way to
25       Exhibit $21 in evidence. It is an email chain from June of                    25       illustrate the relevance of the point, which is the state of

I4JKBLA2                Flynn    -       Direct                           Page 3022    I4JKBLA2                Flynn   -       Direct                Page 3024

 1       2012 regarding radonc shorts. There is a proposal from                         1       mind of an uncharged coconspirator is relevant to whether he
 2       Mr. Fogel to the devices group to increase the exposure of                     2       tvas in or out, whether there was a conspiracy, all of which is
 3       upcoming proposed cuts to radonc. The response from Mr. Flynn,                 3        at the heart of-
 4       “FWM is fine with me.”                                                         4            MS. CUCINELLA: $06 goes into impeaching a declarant
 5              THE COURT: That was offered and received as a                           5            THE COURT: No, look, stop this free-for-all.
 6       coconspirator statement?                                                       6            MS. CUCINELLA: Sony. I have to get a word in every
 7              MR. ESSEKS: It is offered that statement cannot
                                                             --                         7       once in a while.
 8       come in without         --                                                     8            THE COURT: I’m going to send the jury out for a
 9              THE COURT: Question number one: Did anybody object                      9       minute.
10       to it?                                                                        10            (Continued on next page)
11              MS. CUCINELLA: No.                                                     11
12              MR. ESSEKS: No, Judge, but objecting to its admission                  12
13       is not a prerequisite under $06 to challenging the out-of-court               13
14        declaration.                                                                 14
15              MS. CUCINELLA: I think we can even side-circuit this.                  15
16             THE COURT: Excuse me.                                                   16
17            You’re saying this state-of-mind evidence impeaches                      17
18       the veracity of the declaration “Fine with me”?                               18
19              MS. CUCINELLA: Again, hold on for one minute, because                  19
20       what you’re trying to impeach him with happened a year to two                 20
21       years after that statement was made. So if you’re trying to                   21
22       use it to impeach state of mind, it’s totally off base.                       22
23               MR. BERKE: Well, Judge, there are two separate                        23
24       arguments. State of mind is one basis. So I think they’re                     24
25       entirely separate. 806 and again, I think $06 is one of the
                                          --                                           25


Min-U-Scriptt                                                     Southern District Court Reporters                                     (22) Pages 3021   -   3024
           Case 1:17-cr-00686-LAK Document 234-1 Filed 10/27/18 Page 5 of 5
UNITED STATES OF AMERICA, V
DAVID BLASZCZAK,                                                                                                                  April 19, 2018
 I4JPBLA3               Flynn       -   Direct                Page 3025    I4JPBLA3             Flynn   -   Direct                    Page 3027

     1           (In open court)                                             1      THE COURT: Okay.
     2           THE COURT: Ladies and gentlemen, we need a few              2      MR. ESSEKS: And making allegations                    --




     3    minutes. Jury room, please.                                      3        THE COURT: So that’s good enough. That’s good
     4         Mr. Flynn, please step out of the room after the jury       4 enough. He’s effectively named in the indictment.
     5    leaves.                                                         5         MR. ESSEKS: Yes. And just, for completeness of the
     6          (Jury and witness not present)                            6 record, as you know, Judge, Mr. Fogel testified that Mr. Flynn
  7             THE COURT: Be seated, folks. Okay. What is the            7 was in on it, and in a January 22nd letter from the government,
     B    proposed testimony, Mr. Esseks?                                  8 Mr. Flynn was identified as a co-conspirator.
  9             MR. ESSEKS: Your Honor, if you’ll forgive me. I’m         9         THE COURT: Okay. All right.
 10       slightly at a loss. I think            --                      10         MS. CUCINELLA: I think to the extent that they’re
 11             THE COURT: Well, we got here because the witness         11 trying to offer it for state of mind, all the trading that is
 12       answered a question.                                           12  charged in this case, including the statements that they
 13             MR. ESSEKS: Yes.                                         13 brought up at sidebar, the “fine tvith me” e-mail is from 2012.
 14              THE COURT: No question was pending, and then you said 14 All of the trading is over before this briefing happened.
 15      I’d like to inquire on the basis of state of mind, and then we 15         So to the extent that they want to get the content of
 16       had a sidebar.                                                 16 the hearsay statement in, it just serves to confuse the issue.
 17              MR. ESSEKS: Yes. Yes, Judge.                            17 They’ve gotten in the fact that he was briefed on it, that the
 18              THE COURT: So what is it you propose to adduce 18 review happened, and that he knew about it. I actually think
 19      through the witness?                                            19  he said earlier he doesn’t remember the specifics of the
20               MR. ESSEKS: That his compliance staff led by 20 briefing.
21       Ms. Brancaccio, did a compliance review regarding Mr. Blaszczak 21        But the timing of this makes the relevance of it so
22       and his company that, at some point, included Ms. Brancaccio 22 low, and with respect to state of mind, it’s arguably
23       interviewing Mr. Blaszczak directly before Deerfield was 23 irrelevant given the timing of the briefing. Given that, and
24       willing to continue with him as a consultant.                   24 the fact that Ms. Brancaccio is going to be testifying, the
25               THE COURT: You’re going to call Ms. Brancaccio? 25          government doesn’t think this should be permitted.

I4JPBLA3                Flynn   -       Direct               Page 3026     I4JPBLA3             Flynn   -   Direct                    Page 3028

                 MR. ESSEKS: We are.                                        1         THE COURT: Well, I’m going to permit it on state of
 2               THE COURT: And I should take this hearsay from this        2    mind, if the defense wants to pursue it. Who knows,
 3        gentleman why?                                                    3    Ms. Brancaccio may say something else, unlikely as that seems
 4               MR. ESSEKS: for his state of mind. He’s alleged to         4    to be. All right. Get the jury’ back.
 5        be a co-conspirator. His state of mind is directly relevant to    5          (Pause)
  6       the central issues in the case.                                   6         Has the problem with the subpoena been worked out with
 7               THE COURT: Look, it’s at best a tenuous connection.        7    the brokerage and the tax returns?
 8       The indictment doesn’t identifv him as a co-conspirator. He is     8          MR. NAFTALIS: No, I have not had a chance to speak
 9       not on trial. You have a person with firsthand knowledge of        9    with Mr. Schachter, but I imagine that, based on what your
10       what was done. You have a person, Ms. Brancaccio, perfectly       10    Honor has said, it’s acceptable to the government if it will be
11        capable, if it’s admissible and perhaps it is but I don’t rule   11    acceptable to them.
12        on that, of saying she reported all of that to this witness.     12          (Witness and jury present)
13              I don’t know what the government’s view on that is.        13          THE COURT: The defendants and the jury all are.
14        So I’m very skeptical of your point of view, but it’s            14  Mr. Esseks, please proceed.
15       significant enough to me that I want to understand it as well     15  BY MR. ESSEKS:
16        as I can before I decide.                                        16 Q. Mr. Flynn, do you recall being briefed by your compliance
17               MR. ESSEKS: Thank you, Judge. I stepped away from         17 staff, including Ms. Brancaccio, at any point in 2014 or before
18       the podium just to retrieve the indictment, and I’m looking at    18 regarding any reviews conducted regarding Mr. Blaszczak?
19        paragraph $ of the superseding indictment.                       19 A. I do.
20               THE COURT: Yes.                                           20 Q. What do you recall?
21               MR. ESSEKS: Which identifies a co-conspirator. not        21          MS. CUCINELLA: Objection, vague If we could have a
22       named as a defendant herein, who served as investment advisor     22 time period.
23       A’s managing partner, and it describes him as having primary      23          THE COURT: You can cross on it.
24       responsibility for approving all investment decisions and         24          What do you recall having been told?
25        supervising all analysts.                                        25         And members of the jury, the answer is received only


M in- U-Script®                                       Southern District Court Reporters                                (23) Pages 3025 302$
                                                                                                                                          -
